Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Drawings filed on August 3, 2020 have been approved by the U. S. examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0262760 A1.
The figures (in combination) seem to show all of the features required by at least the Applicants’ independent claim 13.  
Please note that the abstract as well as the figure printed on the face of this US 2019/0262760 A1 show the Applicants’ base process and system for abating the emissions of pollutants present in an exhaust gas in a wet scrubbing unit that is characterized by suppressing accumulation of foreign matter in the treatment gas lines.  The exhaust gas is introduced into a conduit (i. e. a “suction casing”?) that is also equipped w/ a “liquid film forming portion” (28) and is injected into liquid contained in a sump so that the liquid abates the emission of pollutants present in the exhaust gas.  Various spray nozzles (48, 48a, 48b and 46) are also provided in select locations present in the tank containing the liquid for spraying liquid either onto the exterior surface of the “suction casing”; or within the liquid contained in the sump or in the atmosphere above the liquid contained in this tank.  More pertinently, the figure shown the face of this US 2019/0262760 A1 shows the discharge outlet of the “suction casing” being submerged in the liquid contained in the sump, in a manner that suggests the suction casing is arranged such that a terminal end of the suction casing is located below a liquid surface of the liquid in the tank.  Figures 12 and 14 seem to show embodiments where an outlet is provided in the side wall of the suction casing.  The figure illustrated on the face of this US 2019/0262760 A1 shows the provision of a duct for directing the treated exhaust gas from the sump into a downstream location.  Figures 3 and 6 seem to show embodiments where liquid is also sprayed on the interior wall of this “suction casing”.  Thus, at least the figures (in aggregate) seem to meet all of the limitations described in at least the Applicants’ independent claim 13.
	Also, please note that the figure printed on the face of this US 2019/0262760 A1 also shows the provision of the same claimed “weirs” with in the liquid sump, as called for in at least the Applicants’ dependent claim 14.
	The figure printed on the face of this US 2019/0262760 A1 also seems to show the spray nozzles also being arranged to cross the flow direction of the gas, as called for in at least the Applicants’ dependent claim 16.
Figure 16 and the discussion of this figure 16 in this US 2019/0262760 A1 shows the provision and use of an “eductor”, as called for in at least the Applicants’ dependent claim 17. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: One of the more relevant references of record is US 2019/0262760 A1.  The abstract and also the figure illustrated on the face of this US 2019/0262760 A1 illustrate and discuss a wet process and system for abating the emission of pollutants out of an exhaust gas in such a fashion that the accumulation of foreign matter in the treatment gas line is suppressed.  However, the Applicants’ independent claim 1 also requires that the outlet of the suction casing be located above the surface of the liquid stored in the tank, and at least this particular feature is not shown in the figure printed on the face of this US 2019/0262760 A.  In contrast, the figure illustrated on the face of this US 2019/0262760 A1 shows the outlet of their corresponding suction casing being submerged into the liquid within the tank.  Hence, the Applicants’ independent claim 1 (as well as the claims that are directly or indirectly dependent thereon) have been allowed over the teachings provided in this US 2019/0262760 A1 reference (as well as the rest of the less relevant art of record).
The Applicants’ dependent claim 15 has been allowed over the teachings provided in this US 2019/0262760 A1 because this US 2019/0262760 A1 does not teach or suggest the Applicants’ claimed provision and use of a “partition plate” that is formed over the whole circumference of the lower end of the suction casing.


Reference Made of Record
U. S. Pat. 5,649,985 is also made of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736